                                                                             CLERKS OFFICE U.S. DIST. COURT
                                                                                AT CHARLOTTESVILLE, VA
                                                                                      FILED
                                                                                  06/21/2019
                     IN THE UNITED STATES DISTRICT COURT                        JULIA C. DUDLEY, CLERK
                    FOR THE WESTERN DISTRICT OF VIRGINIA                        BY: /s/ J. JONES
                                  CHARLOTTESVILLE DIVISION                         DEPUTY CLERK


 ATLANTIC COAST PIPELINE,                            CASE NO. 3:18-cv-00115

                                    Plaintiff,
                      v.                             MEMORANDUM OPINION

 NELSON CO. BOARD OF SUPERVISORS, ET AL.,

                                  Defendants.        JUDGE NORMAN K. MOON

       This matter is before the Court upon Defendants Nelson County Board of Supervisors

and Nelson County’s (collectively, “Nelson County”) motions to dismiss pursuant to Fed. R.

Civ. P. 12(b)(1) and 12(b)(6). (Dkts. 7, 9). In December 2018, the Nelson County Board of

Zoning Appeals (BZA) denied four applications for variances submitted by Plaintiff Atlantic

Coast Pipeline (ACP) pursuant to amendments to the Nelson County Floodplain Regulations

(“Floodplain Regulations”) prohibiting construction of “critical facilities”—including facilities

involving ‘hazardous materials or fuel storage” such as structures that transport natural gas—in

the county’s Special Flood Hazard Areas. ACP seeks a declaratory judgment that the Natural

Gas Act preempts the Floodplain Regulations, as well as injunctions preventing Nelson County

from enforcing the Floodplain Regulations or any similar zoning ordinance.

       Nelson County moves to dismiss on two grounds. First, Nelson County argues pursuant

to Rule 12(b)(1) this case is not ripe for adjudication under Article III. Second, Nelson County

argues under Rule 12(b)(6) that ACP’s preemption claim necessarily fails because the Floodplain

Regulation amendments were adopted pursuant to the National Flood Insurance Act (a federal

statute) and thus cannot be preempted by the Natural Gas Act (another federal statute). Both

arguments are without merit, and the motions to dismiss will be denied.


                                                 1
               I.     LEGAL STANDARDS & THE DECLARATORY JUDGMENT ACT

       A.      Legal Standards

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) tests a district court’s subject

matter jurisdiction. “The doctrine of constitutional standing arises from the case or controversy

requirement of Article III, and is a jurisdictional inquiry regarding the power of the courts to

adjudicate a litigant’s claim.” L-3 Communications Corp. v. Serco, Inc., 673 F. App’x 284, 288

(4th Cir. 2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 559 (1992)). The doctrine

of ripeness is a component of Article III’s case or controversy requirement and “presents a

threshold question of justiciability.” Scoggins v. Lee’s Crossing Homeowner’s Ass’n, 718 F.3d

262, 269 (4th Cir. 2013) (internal quotations omitted).

       A case is generally ripe and “fit for judicial decision when the issues are purely legal and

when the action in controversy is final and not dependent on future uncertainties.” Doe v. Va.

Dep’t of State Police, 713 F.3d 745, 758 (4th Cir. 2013). A claim should generally be dismissed

for lack of ripeness “if the plaintiff has not yet suffered injury and any future impact remains

wholly speculative.” Id. “Stated alternatively, ‘[a] claim is not ripe for adjudication if it rests

upon contingent future events that may not occur as anticipated, or indeed may not occur at all.”

Scoggins, 718 F.3d at 270 (quoting Texas v. Untied States, 523 U.S. 296, 300 (1998)). In

assessing ripeness, a court must “balance the fitness of the issues for judicial decision with the

hardship to the parties of withholding court consideration.” Doe, 713 F.3d at 758.

       Declaratory actions must satisfy Article III’s ripeness requirement. MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127 (2007). A declaratory action is ripe if the dispute it presents

is “definite and concrete, touching the legal relations of parties having adverse legal interests.”

Id. “[T]he question in each case is whether the facts alleged under all the circumstances, show



                                                  2
that there is a substantial controversy, between parties having adverse legal interests, of

sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” Id.

       A motion to dismiss pursuant to Fed R. Civ. P. 12(b)(6) tests the legal sufficiency of a

complaint to determine whether a plaintiff has properly stated a claim; it “does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). The Court must take all

facts and reasonable inferences in favor of the plaintiff, disregard any legal conclusions, and not

credit any formulaic recitations of the elements. Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007).

       B.      The Declaratory Judgment Act

       The Declaratory Judgment Act provides that in cases within a district court’s jurisdiction,

the court “may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Federal

courts can exercise jurisdiction in declaratory actions “when three essentials are met: (1) the

complaint alleges an actual controversy between the parties of sufficient immediacy and reality

to warrant issuance of a declaratory judgment; (2) the court possesses an independent basis for

jurisdiction over the parties (e.g., federal question or diversity jurisdiction); and (3) the court

does not abuse its discretion in its exercise of jurisdiction.” Volvo Const. Equipment N. Am., Inc.

v. CLM Equipment Co., Inc., 386 F.3d 581, 592 (4th Cir. 2004) (internal quotations omitted).

However, even if a district court possesses jurisdiction, “it may nonetheless, in the exercise of its

discretion, decline to entertain the action.” Id. at 594. See also Hopeman Bros., Inc. v. Cont'l

Cas. Co., 307 F.Supp.3d 433, 441 (E.D. Va. 2018) (noting that district courts have “unique and

substantial discretion in deciding whether to declare the rights of litigants” in declaratory suits).



                                                 3
But a district court may only refuse to entertain a declaratory action “for good cause.” Nautilus

Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 375 (4th Cir. 1994).

       In considering whether to issue a declaratory judgment, a district court should consider

(1) whether “the judgment will serve a useful purpose in clarifying and settling the legal relations

in issue,” and (2) whether the judgment “will terminate and afford relief from the uncertainty,

insecurity, and controversy giving rise to the proceeding.” Travelers Indem. Co. v. Miller Bldg.

Corp., 221 F. App’x 265, 267 (4th Cir. 2007) (quoting Centennial Life Ins. Co. v. Poston, 88

F.3d 255, 256 (4th Cir. 1996)). A declaratory judgment is generally not warranted “where it is

used to try a controversy by piecemeal, or to try particular issues without settling the entire

controversy.” Centennial Life Ins. Co., 88 F.3d at 256.

                                   II.     FACTS AS ALLEGED

       Approximately 27 miles of the Atlantic Coast Pipeline (ACP) project will pass through

Nelson County, Virginia. (Complaint ¶ 8). On October 13, 2017, ACP received a Certificate

from the Federal Energy Regulatory Commission (FERC) authorizing the construction and

operation of the project, pursuant to FERC’s authority under Section 7 of the Natural Gas Act

(NGA). (Id. ¶ 13; dkt. 1-1). The FERC Certificate contains the following language: “Any state

or local permits issued with respect to the jurisdictional facilities authorized herein must be

consistent with the conditions of this certificate. [FERC] encourages cooperation between

interstate pipelines and local authorities. However, this does not mean that state and local

agencies, through application of state or local laws, may prohibit or unreasonably delay the

construction or operation of facilities approved by [FERC].” (Complaint ¶ 14; dkt. 101 ¶ 324).

       Before the issuance of the FERC Certificate, the Nelson County Board of Supervisors

amended its local floodplain regulations to prohibit “critical facilities”—including “hazardous



                                                 4
materials or fuel storage, and other similar improvements and uses”—from being located in any

area classified as a “Special Flood Hazard Area” without a variance from the BZA. (Complaint

¶¶ 15, 17–18). Approximately 4.5 miles of the ACP project will cross areas designated as

Special Flood Hazard Areas.       (Id. ¶ 20).   Failure to comply with the zoning ordinance’s

requirements is a misdemeanor. (Id. ¶ 21).

       In October 2017, ACP filed a “Floodplain Development Package” to support its request

for zoning permits to cross eleven floodplains. (Id. ¶ 22). On January 24, 2018, Nelson County

advised ACP that the pipeline qualified as a “critical facility” pursuant to Article 10-15(F) of the

Floodplain Regulations, and ACP would thus be required to secure variances from the BZA for

all floodplain crossings. (Id. ¶ 27). On February 5, 2018, the BZA voted unanimously to

dismiss seven of ACP’s eleven variance requests where ACP did not have either a recorded

easement or an agreement with the underlying property owner to request a floodplain permit for

the property. (Id. ¶ 29). The BZA deferred action on the remaining four variances. (Id.). On

December 3, 2018, the BZA voted to deny all four variance requests. (Id. ¶ 37). ACP has not

resubmitted the seven remaining variance requests, fearing the same negative result. (Id. ¶ 38).

       In Count One, ACP seeks a declaratory judgment that the Nelson County zoning

ordinance and the Floodplain Regulations are preempted by the NGA. Specifically, ACP argues

that the NGA gives FERC plenary jurisdiction over the transportation and sale of natural gas in

interstate commerce, and over the siting and construction of natural gas facilities. (Id. ¶¶ 42–44).

ACP requests a declaration from this Court that, due to preemption of the Floodplain Regulations

by the NGA, ACP “is not required to comply with the Zoning Ordinance, including obtaining

any zoning permits for any of the floodplain crossings, as part of the construction and siting of

the” pipeline. (Id. ¶ 47).



                                                 5
       In Count Two, ACP seeks a preliminary and permanent injunction preventing Nelson

County from “administering or enforcing the Zoning Ordinance, the Floodplain Regulations, and

any other local laws, regulations, or rules purporting to govern the siting, construction, and/or

operation” of the pipeline.1 (Id. ¶ 54(B)).

                                         III.    ANALYSIS

       Nelson County presents three arguments in favor of dismissal of this action: (1) that the

action is not ripe under Article III given recent invalidations of permits necessary for the

construction of ACP, as well as a challenge to ACP’s underlying FERC Certificate pending in

the D.C. Court of Appeals; (2) that the Court should exercise its discretion to decline to entertain

this declaratory action; and (3) that this action should be dismissed pursuant to Rule 12(b)(6)

because the Floodplain Regulation amendments in question were enacted pursuant to the

National Flood Insurance Act (NFIA), a federal statute, and thus cannot be preempted by the

NGA, another federal statute. The Court finds each of these arguments unavailing.

       A.      Rule 12(b)(1) – Ripeness

       Nelson County first argues that the Court lacks subject matter jurisdiction because this

action is not presently ripe under Article III. This is so, Nelson County contends, because

multiple permits necessary for the construction of the pipeline have recently been invalidated or

suspended. These include a Clean Water Act permit suspended by the Army Corps of Engineers

and permits from the National Park Service, U.S. Fish & Wildlife Service, and U.S. Forest




1
        ACP submits that Count Two is essentially irrelevant for purposes of the pending
motions to dismiss because ACP “has not filed a motion for preliminary injunction.” (Dkt. 12 at
4, n.4). ACP “reserves the right to move for a preliminary injunction, as appropriate.” (Id.).
Nelson County argues that this leaves only Count One’s request for a declaratory judgment, and
that the Court should exercise its discretion not to hear this declaratory action “until such time as
ACP secures the permits necessary to cross Nelson County’s floodplains.” (Dkt. 16 at 2–3).
                                                 6
Service invalidated by the Fourth Circuit.2 Nelson County argues that without these necessary

permits, ACP’s claims here are not ripe because they rest on “contingent future events that may

not occur at all.” (Dkt. 8 at 7). ACP counters that “[t]he current status of [its] federal permits

does not preclude [ACP] from removing other legal obstacles to the construction” of the

pipeline. (Dkt. 13 at 1). Moreover, ACP argues that its preemption claim is “indisputably fit for

judicial review because it presents a purely legal issue” and because failing to address this claim

would prolong uncertainty about whether ACP needs to alter the pipeline route. (Id. at 5–6).

       “The question of whether a claim is ripe ‘turns on the fitness of the issues for judicial

decision and the hardship to the parties of withholding court consideration.’” South Carolina v.

United States, 912 F.3d 720, 730 (4th Cir. 2019) (quoting Pac. Gas & Elec. Co. v. State Energy

Res. Conservation & Dev. Comm’n, 461 U.S. 190, 201 (1983)). “To be fit for judicial review, a

controversy should be presented in a clean-cut and concrete form,” which occurs “when the

[challenged] action is final and not dependent on future uncertainties or intervening agency

rulings.” Id. The hardship prong of the ripeness analysis is “measured by the immediacy of the

threat and the burden imposed on the petitioner who would be compelled to act under threat of

enforcement of the challenged law.” Doe, 713 F.3d at 759.

       The Court concludes that this declaratory action is ripe. Although Nelson County is

correct that ACP lacks several necessary federal permits and agreements with landowners to

request certain necessary variances, ACP presently has a valid FERC Certificate authorizing




2
        See, e.g., Sierra Club v. U.S. Dep’t of the Interior, 899 F.3d 260, 267 (4th Cir. 2018)
(invalidating National Park Service right-of-way permit); Sierra Club v. U.S. Dep’t of the
Interior, 722 F. App’x 321 (4th Cir. 2018) (vacating U.S. Fish and Wildlife Service’s incidental
take statement); Cowpasture River Preservation Ass’n v. Forest Serv., 911 F.3d 150 (4th Cir.
2018) (suspending U.S. Forest Service permits).
                                                7
construction,3 and the Nelson County BZA has already denied four variance requests. Given

BZA’s decisive action with respect to four variance requests, a “clean-cut and concrete”

controversy presently exists about the validity of the underlying Floodplain Regulations. South

Carolina, 912 F.3d at 730. Moreover, this case is fit for judicial review because it “raises purely

legal questions” about whether federal law preempts the Floodplain Regulations—questions

whose answers do not necessarily hinge on whether ACP ultimately obtains the requisite permits

and variances. Satellite Broadcasting & Commc’ns Ass’n v. FCC, 275 F.3d 337, 369 (4th Cir.

2001). See also Retail Indus. Leaders Ass’n v. Fielder, 475 F.3d 180, 188 (4th Cir. 2007) (noting

that “if an issue is predominately legal . . . it is more likely to be found ripe”).

        Additionally, the Court finds that failing to address the preemption question now would

impose a hardship on ACP, including the costs associated with continuing to negotiate

agreements with landowners for variance requests and potentially “seek[ing] a change in the

route of the pipeline” if ACP cannot obtain the permits and variances required by the Floodplain

Regulations. (Dkt. 13 at 6). See Doe, 713 F.3d at 759 (noting that courts may consider “the cost

to the plaintiff of delaying review” in evaluating the hardship prong). Finally, finding this claim




3
         “FERC conditioned its approval of the pipeline on ACP receiving all ‘state and other
federal authorizations required for the proposed project,’” including authorizations from, among
others, the U.S. Fish & Wildlife Service, the National Park Service, and the U.S. Forest Service.
Sierra Club v. U.S. Dep’t of the Interior, 899 F.3d 260, 267 (4th Cir. 2018). Although these
permits have been either invalidated or rescinded, and a challenge of the underlying FERC
Certificate is currently pending before the D.C. Circuit, “a FERC order remains in effect unless
FERC or a court of appeals issues a stay.” Mountain Valley Pipeline, LLC v. Wender, 337
F.Supp.3d 656, 663 (S.D. W.Va. 2018). Neither the Fourth Circuit nor the D.C. Circuit has
stayed the FERC Certificate, and FERC itself denied a petition for rehearing on the validity of
the Certificate in August 2018.
                                                    8
ripe under Article III comports with precedent considering ripeness issues in similar actions,

primarily from the First Circuit.4

       B.      The Court’s Discretion Not to Entertain a Declaratory Action

       Although the Court finds that this declaratory action is ripe under Article III, it may

“nonetheless, in the exercise of its discretion, decline to entertain the action.” Volvo Const.

Equip. N. Am., 386 F.3d at 594. A district court may only refuse to entertain a declaratory

judgment action “for good cause.” Nautilus Ins. Co., 15 F.3d at 375. In considering whether to

issue a declaratory judgment, a district court should assess (1) whether “the judgment will serve

a useful purpose in clarifying and settling the legal relations in issue,” and (2) whether the

judgment “will terminate and afford relief from the uncertainty, insecurity, and controversy

giving rise to the proceeding.” Travelers Indem., 221 F. App’x at 267. A declaratory judgment

is generally not warranted “where it is used to try a controversy by piecemeal, or to try particular

issues without settling the entire controversy.” Centennial Life Ins. Co., 88 F.3d at 256.

       Here, the Court finds it appropriate to entertain this declaratory action. A declaratory

judgment on the preemption question presented here would “serve a useful purpose” for both

parties by “clarifying and settling the legal relations” between them, and between the NGA and



4
        See Algonquin Gas Transmission, LLC v. Weymouth, Mass., 919 F.3d 54, 62–63 (1st Cir.
2019) (finding NGA preemption challenge to local ordinance ripe even where FERC certificate
made “construction contingent upon the approval of another agency”); Weaver Cove Energy,
LLC v. Rhode Island Coastal Res. Mgmt. Council, 589 F.3d 458, 468–69 (1st Cir. 2009) (finding
challenge to local regulations of FERC-approved natural gas terminal project ripe even where the
project had not yet “receive[d] authorization from several key federal agencies” because court’s
decision would be neither “advisory” nor “irrelevant”). Nelson County’s reliance on City of Fall
River, Mass. v. FERC, 507 F.3d 1 (1st Cir. 2007) as a more analogous precedent is misplaced.
There, the First Circuit found a challenge to the underlying FERC permit itself not ripe where the
permit made commencement of construction contingent on authorization from two other federal
agencies, and that authorization had not yet been obtained. City of Fall River, 507 F.3d at 4–5,
7–8. But this case, like Algonquin Gas Transmission and Weaver Cove Energy, involves a
challenge to local regulations, not the underlying FERC certificate authorizing ACP.
                                                 9
the Floodplain Regulations. Travelers Indem., 221 F. App’x at 267. Deciding whether or not the

NGA preempts the Floodplain Regulations would “afford relief from the uncertainty” and

“insecurity” both parties presently experience about the viability of the regulations and ACP’s

eventual construction in Nelson County. Id. Moreover, this is not a case where the plaintiff

attempts to “try a controversy by piecemeal” or to “try particular issues without settling the

entire controversy.” Centennial Life Ins. Co., 88 F.3d at 256. Although a declaratory judgment

on the discrete preemption question presented here will not resolve all conflict over the

pipeline’s ultimate viability, it will settle the immediate controversy about whether the NGA

preempts the Floodplain Regulations. No more is required.

       B.     Rule 12(b)(6) – Preemption

       Nelson County also moves to dismiss pursuant to Rule 12(b)(6), arguing that the NGA

cannot preempt the Floodplain Regulations because the regulations were enacted not under state

law but pursuant to the National Flood Insurance Act (NFIA). (Dkt. 10 at 6). The County

concedes that the regulations were enacted pursuant to Va. Code § 15.2-2280—which broadly

authorizes localities to enact zoning ordinances—but contends that § 15.2-2280 was “merely a

vessel through which the federal regulations were adopted pursuant to a Congressional mandate”

under the NFIA. (Id. at 9). Since the Floodplain Regulations were, under the County’s theory,

adopted pursuant to a federal statute, and “no provision of the Constitution provides that one

federal statute may preempt another,” the County argues that “ACP’s request for a declaratory

judgment and permanent injunction on the basis of preemption must be denied.” (Id. at 13).

       ACP counters with arguments that the NGA preempts the Floodplain Regulations

through field preemption and conflict preemption. (Dkt. 12 at 4–5). Additionally, ACP asserts

that, even assuming the regulations were enacted pursuant to the NFIA, the NGA would still



                                              10
preempt the regulations because the NGA’s “savings clause” explicitly states that it does not

affect “the rights of states under” three enumerated statutes—a list that does not include the

NFIA. (Id. at 7; see also 15 U.S.C. § 717b(d)). Moreover, ACP noted at oral argument that the

National Flood Insurance Program (NFIP)—which the NFIA establishes—is an entirely

voluntary program, citing Adolph v. FEMA, 854 F.2d 732 (5th Cir. 1988) for that proposition.

        At the outset, the Court notes that Nelson County comes dangerously close to pressing

arguments more appropriately addressed at the summary judgment stage. Where “[t]he parties

disagree as to how [a] controversy should be resolved,” a motion to dismiss for failure to state a

claim is typically “not the appropriate means of resolving a claim for declaratory relief.” Pruitt

v. Alba Law Group, P.A., No. DKC-15-0458, 2015 WL 5032014, at *8 (D. Md. Aug. 24, 2015).

Generally, “when a case presents a pure question of law as to federal preemption, the case should

be resolved at the summary judgment stage.”             Dominion Transmission, Inc. v. Town of

Myersville Town Council, 982 F.Supp.2d 570, 576 (D. Md. 2013). Accordingly, the Court’s

analysis of Nelson County’s arguments is limited only to whether ACP fails to state a claim for

declaratory relief on the face of the complaint. The Court does not reach whether ACP is

substantively entitled to the declaratory relief it seeks.

        With this understanding in mind, the Court finds Nelson County’s arguments wholly

insufficient to justify dismissal of this declaratory action under Rule 12(b)(6). Nelson County’s

novel argument that the Floodplain Regulations somehow acquire the status of federal law

simply because Nelson County adopted them pursuant to the NFIA appears to hinge entirely on

the premise that the NFIA requires localities to adopt such regulations and that local regulations

adopted pursuant to the NFIA are therefore to be treated as federal law. The opposite is true.

“By conditioning the availability of federally-subsidized insurance upon enactment of local



                                                  11
flood-plain management ordinances in accordance with federal standards, the NFIP represents a

voluntary federal program.” Adolph, 854 F.2d at 735–36 (further noting that the locality in that

case “was not compelled to participate in the NFIP”). See also City of Alexandria v. FEMA, 781

F.Supp.2d 340, 343 (W.D. La. 2011) (“Participation in the NFIP is voluntary.”). Indeed, Nelson

County itself concedes that the NFIA merely “incentivized the states to adopt the federal

regulations for flood plain management” using a “carrot” and “stick” approach, “providing

federal funding through the [NFIP] and withholding flood insurance . . . in communities” that

lack local flood-plain regulations that comport with federal standards. (Dkt. 10 at 7).

       Since the Floodplain Regulations are simply local ordinances enacted pursuant to Va.

Code § 15.2-2280 for purposes of participating in a voluntary federal program, Nelson County’s

argument that the NGA could not preempt the Floodplain Regulations because “the laws of

preemption do not apply to determine the hierarchy of two federal statutes” is without merit.

(Dkt. 10 at 13). There may, of course, be other reasons why the NGA does not preempt the

Floodplain Regulations or why ACP is not otherwise entitled to the declaratory relief it seeks,

but those arguments will be addressed at a later stage. At this juncture, the Court simply declines

to dismiss this declaratory action under Rule 12(b)(6) on the basis of Nelson County’s contention

that the NGA necessarily does not preempt the Floodplain Regulations because, as the County

put it at oral argument, those local regulations are “effectively federal regulation.”

                                       V.      CONCLUSION

       For the foregoing reasons, Defendants’ motions to dismiss pursuant to both Rule 12(b)(1)

and Rule 12(b)(6) will be denied. An appropriate order will issue.

       Entered this _____
                    21st day of June, 2019.




                                                 12
13
